       Case 5:19-cv-00109-DCB-MTP Document 15 Filed 06/23/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT

                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                 WESTERN DIVISION

ABRAHAM GONZALEZ-RONDON                                                  PETITIONER

V.                                   CIVIL ACTION NO. 5:19-cv-109-DCB-MTP

WARDEN SHAWN R. GILLIS                                                   RESPONDENT

                ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 13], to which a

Notice    of   No   Objection     has    been   filed    [ECF    No.   14].   Having

carefully reviewed said report, the Court finds it to be well taken

and hereby adopts it as the findings and conclusion of this Court.

       Petitioner, a citizen of Venezuela, filed a Writ of Habeas

Corpus asserting that he has been held in custody by Immigration

and Custom Enforcement (“ICE”) in excess of six-months after he

was issued a final removal order. Petitioner does not challenge

the Final Order of Removal. Rather, Petitioner seeks release from

detention      while   he   awaits      removal.     Respondent     counters     that

Petitioner’s        continued    detention      is     reasonable      because     his

deportation to Venezuela is imminent.

       The controlling statute in this case, 8 U.S.C. § 1231(a)(1)(A)

provides that the Attorney General has 90 days after an order of

removal becomes final to deport an alien. The Supreme Court has

held    that   detention    of    aliens      beyond    this    90-day    period   is


                                          1
    Case 5:19-cv-00109-DCB-MTP Document 15 Filed 06/23/20 Page 2 of 7




acceptable for up to six months. Zadvydas v. Davis, 533 U.S. 678,

701 (2001). “After this 6-month period, once the alien provides

good reason to believe there is no significant likelihood of

removal in the reasonably foreseeable future, the Government must

respond with evidence sufficient to rebut the showing.” Id. This

does not mean that every alien not removed after six months must

be released. Id. “To the contrary, an alien may be held in

confinement    until   it   has    been    determined   that   there   is    no

significant likelihood of removal in the reasonably foreseeable

future.” Id.

     “The alien bears the initial burden of proof in showing that

no such likelihood of removal exists.” Andrade v. Gonzales, 459

F.3d 538, 543 (5th Cir. 2006). To meet his burden, “the alien’s

claim   must   be   supported     by   more   than   mere   speculation     and

conjecture.” Galtogbah v. Sessions, 2019 WL 3766280, at *2 (W.D.

La. 2019) (internal quotations and citation omitted). Conclusory

statements are not enough to demonstrate that the alien will not

be removed in the foreseeable future. Andrade, 459 F.3d at 543.

“In order to shift the burden to the Government, an alien must

demonstrate that the circumstances of his status or the existence

of the particular individual barriers to his repatriation to his

country of origin are such that there is no significant likelihood

of removal in the foreseeable future. Galtogbah, 2019 WL 3766280,

at *2 (internal quotations and citation omitted). The petition


                                       2
    Case 5:19-cv-00109-DCB-MTP Document 15 Filed 06/23/20 Page 3 of 7




should be dismissed if the alien does not meet this initial burden.

See Akinwale v. Ashcroft, 287 F.3d 1050, 1051-52 (11th Cir. 2001).

     Once the alien has met his initial burden, the burden shifts

to the Government to “respond with evidence sufficient to rebut

the alien’s showing.” Zadvydas, 533 U.S. at 701. ”For detention to

remain reasonable, as the period of prior post removal confinement

grows, what counts as the reasonably foreseeable future conversely

would have to shrink.” Id.

     Petitioner was issued an Order of Removal from ICE on April

11, 2019. The following day, ICE requested additional travel

documents from Venezuelan officials, but they have yet to provide

travel documents or confirm receipt of the Government’s request.

Since then, Petitioner has been waiting well in excess of the six-

month presumptively reasonably prescribed period by the Supreme

Court in Zadvydas. Both the Petitioner and Respondent agree that

the Petitioner has provided the requested travel documents.

     Magistrate Parker found that Venezuela, in over thirteen

months, “has neither provided the documents nor provided any

assurances   that   the   documents    are   forthcoming.”    Therefore,

Petitioner has met his initial burden under Zadvydas to demonstrate

that removal is unlikely in the foreseeable future because he has

cooperated with ICE and Venezuela has made no indication that they

will cooperate with Petitioner’s removal. See Butt v. Holder, 2009

WL 1035354, at *5 (S.D. Ala. 2009) (holding that petitioner met


                                   3
      Case 5:19-cv-00109-DCB-MTP Document 15 Filed 06/23/20 Page 4 of 7




his initial burden where he was held in ICE custody for more than

ten   months       after   the   issuance          of    his    removal    order     with   no

indication from the Pakistani Embassy that travel documents would

be issued).

      Since       the   petitioner       has       met    his    initial     burden    under

Zadvydas, the burden now shifts to the Government to rebut. The

Respondent contends that there is a significant likelihood of

Petitioner’s removal in the reasonably foreseeable future. [ECF

No.   7].    In    support    of    his     assertion,          Respondent      provides    a

declaration made by Juan Barocio, an ICE deportation officer. On

December 23, 2019, a declaration made by Barocio stated that ICE

was in possession of Petitioner’s Venezuelan “Cedula De Identidad”

card, that a request for travel documents was currently pending,

and   that    on    September      25,    2019,         ICE    Enforcement     and    Removal

Operations stated that there was a “significant likelihood of

removal of Venezuelan citizens and nationals in the reasonably

foreseeable future.”

      Barocio’s         Declaration      does       little      to   rebut     Petitioner’s

showing. Respondent even concedes that the Plaintiff has been fully

cooperative        in    efforts    to    secure          travel     documents.       Despite

Petitioner’s        cooperation,      the      Government’s          request    for    travel

documents has been pending for more than a year, still without

response from Venezuelan officials. The Respondent’s position is

a belief that removal is imminent. Respondent cannot rest on a


                                               4
        Case 5:19-cv-00109-DCB-MTP Document 15 Filed 06/23/20 Page 5 of 7




bald assertion that removal is foreseeable with no supporting

evidence.       Furthermore,     Barocio’s        declaration   was   signed    on

December 23, 2019, and over six months have passed since the

statement was made about Petitioner’s imminent removal.1

         “A theoretical possibility of eventually being removed does

not satisfy the government’s burden once the removal period has

expired and the petitioner establishes good reason to believe

[that] his removal is not significantly likely in the reasonably

foreseeable future.” Kane v. Mukasey, 2008 WL 1139137 at *5 (S.D.

Tex. 2008). Additionally, “if [ICE] has no idea of when it might

reasonably       expect   [Petitioner]       to   be   repatriated,   this   Court

certainly cannot conclude that his removal is likely to occur – or

even that it might occur – in the reasonably foreseeable future.”

Singh v. Whitaker, 362 F.Supp.3d 93, 102 (W.D.N.Y. 2019).

         With no significant likelihood of removal in the foreseeable

future, Petitioner’s detention is now unreasonable. See Ali v.

Dep’t of Homeland Sec., 2020 WL 1666074 (S.D. Tex. 2020). After

more than a year of detention, “Petitioner’s removal need not

necessarily be imminent, but it cannot be speculative.” Hassoun v.

Sessions, 2019 WL 78984 at *6 (W.D.N.Y. 2019).

         Since the Respondent has not met his burden to show that

continued detention is authorized, the Petitioner must be deported




1
    See https://locator.ice.gov.odls/#/index (last visited June 12, 2020).


                                         5
    Case 5:19-cv-00109-DCB-MTP Document 15 Filed 06/23/20 Page 6 of 7




or released from ICE custody. “The alien’s release may and should

be conditioned on any of the various forms of release that are

appropriate in the circumstances, and the alien may no doubt be

returned   to   custody     upon    a   violation        of   those    conditions.”

Zadvydas, 533 U.S. at 700.

     Petitioner      also   filed       a       Motion   to   File    Supplementary

Declarations [ECF No. 10] in which he seeks to convey to the Court

hearsay and rumors concerning the actions taken by the Government

to remove another alien to Venezuela via Trinidad and Tobago.

Petitioner has met his initial burden under Zadvydas without

consideration   of    the   supplemental           declaration.      Therefore, the

motion [ECF No. 10] is denied as moot.

     Accordingly,

     IT IS HEREBY ORDERED that Magistrate Judge Michael T. Parker’s

Report and Recommendation [ECF No. 13] is ADOPTED as the findings

and conclusions of this Court.

     IT IS FURTHER ORDERED that the Petitioner’s Motion to File

Supplementary Declarations [ECF. No. 10] be DENIED as moot.

     This Petition for Writ of Habeas Corpus [ECF No. 1] is hereby

GRANTED. IT IS FURTHER ORDERED that ICE shall deport Petitioner or

release him subject to appropriate conditions of supervision, to

be determined by ICE, within thirty days of the Court’s order

granting the petition [ECF No. 1]. A final Judgment shall be




                                            6
    Case 5:19-cv-00109-DCB-MTP Document 15 Filed 06/23/20 Page 7 of 7




entered of even date herewith in accordance with Rule 58 of the

Federal Rules of Civil Procedure.

     SO ORDERED this the 23rd day of June, 2020.



                                         _/S/ David Bramlette________

                                         UNITED STATES DISTRICT JUDGE




                                   7
